            Case 1:21-mj-00493-RMM Document 5 Filed 06/30/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
                                                     :
               v.                                    :       Case No. 21-MJ-493
                                                     :
GLENN BASS, JR.,                                     :
                                                     :
                    Defendant.                       :



    GOVERNMENT=S MEMORANDUM IN SUPPORT OF PRETRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its oral motion that

the defendant be detained pending trial pursuant to 18 U.S.C. §§ 3142(f)(1)(A) and 3142(f)(1)(E)

of the federal bail statute. The Government requests that the following points and authorities, as

well as any other facts, arguments and authorities presented at the detention hearing, be considered

in the Court’s determination regarding pretrial detention.

                                           Introduction

       Defendant Glenn Bass Jr. is a 30-year old male, veteran, and law enforcement professional

without known prior criminal history. As of the defendant’s arrest, the defendant was a member

of the U.S. Department of Veterans Affairs Police (“VA Police”) at the Washington, D.C. VA

Medical Center (“DCVAMC”). The defendant had previously been employed by VA Police at the

DCVAMC and was recently rehired by the VA Police at the DCVAMC and was initially assigned

to training duty. Both prior to, and on the morning of this incident, the defendant had received

counseling from his VA Police supervisor regarding his work performance, conduct, and fitness

for duty.

                                                 1
         Case 1:21-mj-00493-RMM Document 5 Filed 06/30/21 Page 2 of 10




       The Defendant was arrested on June 22, 2021, after a very serious incident where the

defendant conveyed several serious threats directed at his VA Police supervisor over the VA Police

radio channel. When multiple VA Police members responded to the defendant’s location near his

vehicle in the DCVAMC parking lot, the defendant had a loaded Glock 19 pistol in his pocket. At

the urging of VA Police, the defendant removed the Glock 19 from his pocket and tossed it into

his vehicle, where VA Police subsequently discovered two additional loaded Glock 19 magazines.

The defendant’s threats and this conduct was observed by multiple VA Police members. Firearms

are not permitted on the DCVAMC campus, a federal facility, and the defendant does not have a

license to carry a firearm or ammunition in the District of Columbia.

       The defendant is now charged by federal Criminal Complaint with (1) Threatening a

Federal Officer, in violation of 18 U.S.C. § 115(a)(1)(B); (2) Possession of a Firearm in a Federal

Facility, in violation of 18 U.S.C. § 930(a); (3) Possession of a Firearm in a Federal Facility with

intent that a firearm be used in the commission of a crime, in violation of 18 U.S.C. § 930(b); and

(4) Carrying a Pistol Without a License, in violation of 22 D.C. Code § 4504(a).

       Despite the defendant’s lack of criminal history, his conduct at issue, as well as his apparent

motivations for doing so, reveal serious concerns about the defendant’s judgment, intent, and

willingness to threaten serious harm to others. In addition, but for the VA Police’s prompt and

effective response to this incident, the defendant may have seriously harmed others. The serious

and dangerous nature of the defendant’s threatened and actual conduct evidences a real potential

threat to others in the community going forward. For the reasons set forth below, the Government

submits that the defendant should be held without bond pending trial to ensure the safety of the

community.



                                                 2
         Case 1:21-mj-00493-RMM Document 5 Filed 06/30/21 Page 3 of 10




                         Procedural History and Applicable Authority

       On June 23, 2021, a federal Criminal Complaint, supported by a sworn affidavit, was filed

charging Defendant Bass Jr. with four counts: (1) Threatening a Federal Officer, in violation of

18 U.S.C. § 115(a)(1)(B); (2) Possession of a Firearm in a Federal Facility, in violation of 18

U.S.C. § 930(a); (3) Possession of a Firearm in a Federal Facility with intent that a firearm be used

in the commission of a crime, in violation of 18 U.S.C. § 930(b); and (4) Carrying a Pistol Without

a License, in violation of 22 D.C. Code § 4504(a). An Arrest Warrant was also issued for the

defendant, who was already in custody since his arrest after the incident on June 22, 2021.

       An Initial Appearance was held before Magistrate Judge Faruqui on June 24, 2021. The

Government indicated that it was seeking the defendant’s temporary and pretrial detention

pursuant to 18 U.S.C. § 1342. At the request and consent of counsel for the defendant, the Court

scheduled a detention hearing for June 30, 2021. (Minute Entry June 24, 2021.)

       At the detention hearing on June 30, 2021, the Government will move for detention

pending trial pursuant to 18 U.S.C. §§ 3142(f)(1)(A) (involving a crime of violence 1 ) and

3142(f)(1)(E) (involving firearm or other dangerous weapon).

       The Government respectfully submits that the defendant remains a danger to the

community. The Government must establish that a defendant poses a danger to the community by

clear and convincing evidence in order to warrant pretrial detention pursuant to 18 U.S.C.

§ 3142(e). United States v. Peralta, 849 F.2d 625, 626 (D.C. Cir. 1988). By comparison, the

Government must establish that a defendant poses a risk of flight by a preponderance of the

evidence. United States v. Vortis, 785 F.2d 327, 328-29 (D.C. Cir. 1986).



1
    The first count, Threatening a Federal Officer, in violation of 18 U.S.C. § 115(a)(1)(B) is a
crime of violence in these circumstances.
                                                 3
         Case 1:21-mj-00493-RMM Document 5 Filed 06/30/21 Page 4 of 10




       Sections 3142(g) provides that the Court should consider and weigh the following four

factors in determining whether to detain a defendant pending trial: (1) the nature and circumstances

of the offense charged, including whether the offense is a crime of violence or involves a firearm;

(2) the weight of the evidence against the defendant; (3) the history and characteristics of the

defendant; and (4) the nature and seriousness of the danger to any person or the community that

would be posed by the defendant’s release. 18 U.S.C. ' 3142(g). In consideration of the facts and

circumstances of this case, the Government respectfully requests that the Court conclude that there

is no condition or combination of conditions that would assure the safety of the community and

the defendant’s appearance at future proceedings. Therefore, Defendant Bass Jr. should be

detained. See 18 U.S.C. ' 3142(e)(1).

                      Nature and Circumstances of the Offense Charged

       The DCVAMC is a federal facility located at 50 Irving Street NW, Washington, D.C.

Warnings are posted at the gates to the campus and additional locations advising all persons that

no firearms or weapons are permitted on the property.

       The defendant previously served as a VA Police member at the DCVAMC. The defendant

recently rejoined VA Police and was initially assigned to training duty. A supervisory VA police

officer with the VA Police Training Division at the DCVAMC (“Officer-1”) has supervised the

defendant during his training assignment. Officer-1 has recently communicated with the defendant

and others at VA regarding several concerns about the defendant’s work performance, conduct,

and fitness for duty, including earlier in June 2021, on June 21, 2021 (the day before the incident),

and earlier in the morning of June 22, 2021 prior to the incident.

       On June 22, 2021, at approximately 10:00 a.m., members of the VA Police heard the

defendant make multiple threatening statements against his supervising VA Police officer (callsign

                                                 4
         Case 1:21-mj-00493-RMM Document 5 Filed 06/30/21 Page 5 of 10




“V-3”) over the VA Police radio channel. The defendant (callsign “V-45”) stated the following, in

sum and substance:

               V-45 to V-3. Let me tell you something. I was a U.S. Army
               infantryman. And I’m a man. And I’m going to tell your bitch ass
               one last time. If I’m outside, I’m outside. But I got something for
               you at my car. Come see me. Security Forces. 2

               I know you heard me, V-3. V-45 is at his car. Come see me. Security
               Forces. Let’s go. Let’s train.

               This is a personal meeting for V-3 and V-45. If anybody get in my
               way, I’ve got my cell phone, I’m calling MPD. I’m about to light it
               up at the DCVAMC. Let’s go.

               Where is V-3 at? Where is V-3 at?

       Upon hearing these statements by the defendant over the VA Police radio channel, multiple

VA Police officers responded to Parking Lot 4 on the DCVAMC campus. There, officers located

the defendant standing near his vehicle. Responding VA Police officers drew their firearms, took

cover and other responsive actions, and communicated with the defendant regarding the situation

and his threats to Officer-1. VA Police officers then observed the defendant remove a black

Glock 19 pistol from his front pants pocket and throw the firearm into the back seat of his vehicle.

VA Police officers then approached the defendant and placed him under arrest. VA Police officers

searched the defendant’s vehicle, where they located the loaded Glock 19 firearm that the

defendant was observed throwing into his vehicle, as well as two additional loaded Glock 19

magazines. At the time of the incident, the Glock 19 firearm was loaded with one round in the

chamber and additional rounds in the magazine. In all, VA Police recovered approximately 43 total

rounds from the loaded firearm and the two additional magazines in the defendant’s possession.


2
    The supervising VA Police officer previously served in the United States Air Force Security
Forces. It is therefore believed that the defendant’s reference to “Security Forces” was referring to
the supervising officer.
                                                  5
         Case 1:21-mj-00493-RMM Document 5 Filed 06/30/21 Page 6 of 10




       A records check revealed that the defendant purchased the Glock 19 firearm recovered in

this case in October 2017 at a federally licensed firearm dealer in Maryland. The defendant is not

licensed to carry a firearm or ammunition in the District of Columbia.

       Significantly, this incident involved (1) the defendant making serious and open threats

against a VA Police officer, who was known to the defendant and served as his training supervisor,

(2) after Officer-1 had communicated with the defendant and others at VA about concerns

regarding the defendant’s work performance, conduct, and fitness for duty, (3) while the defendant

possessed his Glock 19 firearm, loaded with a round in the chamber, additional rounds in the

magazine, with two additional loaded magazines and a total of approximately 43 rounds, at the

location (near his vehicle) where the defendant called for Officer-1 to go to in his threats, (4) which

firearm, ammunition, and magazines the defendant had apparently brought with him to the

DCVAMC that day.

       These actions by the defendant put Officer-1 and other VA Police members in real danger.

The actions also pulled those officers away from their assigned duty to protect the patients, staff,

visitors, and others at the DCVAMC. Together, this conduct evidences a motivation, intent, and

dangerousness by the defendant that continues to present a real and ongoing danger to the

community. As a result, the nature of this offense strongly weighs in favor of detention.

                         Weight of the Evidence Against the Defendant

       Based upon the Government’s investigation to date, the weight of the evidence against the

defendant in this case is strong. The defendant’s threats against Officer-1 (transcribed above) were

made over the VA Police radio channel and heard by multiple VA Police members. The

defendant’s threats were also recorded. Multiple VA Police members responded to the defendant’s

location near his vehicle (as the defendant himself stated in the threats). The firearm was observed

                                                  6
         Case 1:21-mj-00493-RMM Document 5 Filed 06/30/21 Page 7 of 10




in the defendant’s possession and was tossed by the defendant into his own vehicle, where

additional magazines and rounds were also recovered. The Glock 19 firearm was loaded with one

round in the chamber and additional rounds in the magazine. The firearm at issue is also the

defendant’s – it was purchased by him in 2017. The defendant is not licensed to carry a firearm in

the District of Columbia, and no person is permitted to bring a firearm or other weapon on the

DCVAMC facility.

       Although the Government’s investigation is ongoing, the Government respectfully submits

that the evidence already collected against the defendant is strong. As a result, this factor also

strongly weighs in favor of detention.

                       Defendant Bass Jr.’s History and Characteristics

       The Government is not presently aware of any criminal history for the defendant.

Regarding the defendant’s other pertinent characteristics, the Government’s investigation to date

has revealed that the defendant’s VA Police supervisor had multiple concerns about the

defendant’s work performance, conduct, and fitness for duty, which Officer-1 discussed with

others at VA and/or the defendant. The Government anticipates that the defense will proffer

additional information concerning the defendant’s character, physical and mental condition, family

and/or community ties, and other characteristics. Nonetheless, the Government respectfully

submits that neither the defendant’s lack of criminal history, nor this factor as a whole, should be

dispositive for the Court’s detention analysis here – particularly when the other three

Section 3142(g) factors weigh heavily in favor of detention.




                                                 7
         Case 1:21-mj-00493-RMM Document 5 Filed 06/30/21 Page 8 of 10




                           Danger to Any Person or the Community

       The nature and circumstances of the charged offenses – serious and open threats by the

defendant against a person known well to him, his VA Police supervisor, a person known well to

him, while the defendant possessed his Glock 19 with three magazines and more than 40 round of

ammunition on the DCVAMC campus, a prohibited location – strongly indicate that the defendant

remains a real danger to Officer-1, the direct subject of those threats, as well as to the community.

       The seizure of the defendant’s Glock 19 firearm, three magazines, and ammunition does

not mitigate the motivation, intent, and dangerousness of harm to others that the defendant

exhibited on June 22, 2021. Nor would a conditional release sufficiently mitigate those root cause

and conduct factors in this context. As a result, this factor also strongly weighs in favor of the

defendant being held without bond pending trial.

   There are No Condition or Combination of Conditions that Would Ensure Defendant
      Bass Jr.’s Appearance or Compliance with Court-Ordered Release Conditions

       The recent offense conduct – the prohibited possession of a loaded firearm while making

serious threats to the defendant’s supervisor – is particularly concerning given the defendant’s

position of responsibility at the VA Police and his recent interactions with his VA Police

supervisor. These actions demonstrate that the defendant continues to pose a danger to others and

that no condition or combination of conditions would reasonably assure the safety of Officer-1,

VA Police, and the community.




                                                 8
        Case 1:21-mj-00493-RMM Document 5 Filed 06/30/21 Page 9 of 10




                                         Conclusion

       For the foregoing reasons and any presented at the detention hearing for this matter, the

Government respectfully submits that the Court should grant the Government=s motion to detain

Defendant Glenn Bass Jr. pending trial because he has demonstrated that he is a danger to the

community.

                                                   Respectfully submitted,

                                                   CHANNING D. PHILLIPS
                                                   Acting United States Attorney


                                            By:     /s/ Thomas G. Strong
                                                   Thomas G. Strong
                                                   NY Bar No. 4958658
                                                   Assistant United States Attorney
                                                   555 4th Street, N.W.
                                                   Washington, DC 20530
                                                   Phone: (202) 252-7063
                                                   Email: thomas.strong@usdoj.gov




                                               9
        Case 1:21-mj-00493-RMM Document 5 Filed 06/30/21 Page 10 of 10




                               CERTIFICATE OF SERVICE

       I hereby certify that I caused a copy of the foregoing to be served upon counsel of record

via the Electronic Case Filing (ECF) system on June 30, 2021.




                                            By:      /s/ Thomas G. Strong
                                                    Thomas G. Strong
                                                    Assistant United States Attorney




                                               10
